The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figures 1A-1B in the reply filed on 11/29/2022 is acknowledged.  The traversal is on the ground(s) that “In the present application, Claims 1-18 are directed to thin film transistor array. Thus, it appears that all claims in the present application are part of an overlapping search area and that a search for Species 1 would necessarily include a search directed to Species 2 and 3 as well. Applicant therefore respectfully submits that there is no undue burden on the Examiner to search all the claims under MPEP §803, and Applicant respectfully traverses the Election of Species Requirement on the grounds that a search and examination of all the claims would not place a serious burden on the Examiner”.
  This is not found persuasive because the fact that claims 1-18 are directed to a thin film transistor array (as recited in the pre-ample of the claims) does not mean that some of claims 1-18 do not recite separate and distinct embodiments. As such, the examination and search of multiple inventions does create a series burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (9,923,000).Regarding claim 1, Koyama teaches in figure 1 and related text a thin film transistor array, comprising: 
an insulating substrate 200/201 (see figure 2A); 
a plurality of column wirings 216 extending in a first direction on the insulating substrate; 
a plurality of row wirings 212 extending in a second direction perpendicular to the first direction; 
a plurality of capacitor wirings 203 (see also figure 6A) extending in the first direction (at least part of the capacitor wirings 203 extend in the first direction); and 
a plurality of pixels formed in a matrix in the first direction and the second direction, each of the pixels including a thin film transistor, a pixel electrode 210, and a capacitor electrode 113, 
wherein the plurality of pixels 110 forms a rectangular effective region of an M column by N row matrix structure in which N pixels are formed in the first direction and M pixels are formed in the second direction, where M and N are natural numbers, 
the thin film transistor in each of the pixels includes a gate electrode 202 connected to one of the row wirings, a source electrode 206a connected to one of the column wirings, and a drain electrode 206b connected to the pixel electrode, 
the capacitor electrode 113 in each of the pixels is connected to one of the capacitor wirings, 
the row wirings each have a length extending across the M pixels formed in the second direction in the effective region, 
the column wirings each have a length extending across the N/2 pixels formed in the first direction in the effective region, and 
the capacitor wirings 203 each have a length which extends across the N pixels 210 formed in the first direction (see also figure 6A) in the effective region, and is different from the length of each of the column wirings 216.

Park et al. do not explicitly state that the plurality of pixels forms a rectangular effective region.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the plurality of pixels as a rectangular effective region in Koyama’s device, in order to simplify the processing steps of making the device.

Regarding claim 2, Koyama teaches in figure 6A and related text a capacitor-connecting wiring (the vertical line) extending in the second direction, wherein the capacitor-connecting wiring connects between all the capacitor wirings formed in the second direction in the effective region, through midpoints in an overall length thereof such that two areas are defined in the first direction in the effective region, and the capacitor-connecting wiring has no overlap with the row wirings or the column wirings.

Regarding claim 3, Koyama teaches in figure 6A and related text that the M column by N row matrix of the effective region (defined as such) satisfies M > N/2.

Regarding claim 4, Koyama teaches in figure 6A and related text that the pixels adjacent to each other in the first direction have a constant pitch.

Regarding claim 5, Koyama teaches in figure 6A and related text that the column wirings are present at a ratio of one per column of the N/2 pixels formed in the first direction such that M column wirings are formed to each of the two areas, totaling 2M column wirings in the entire effective region, the row wirings are present at a ratio of one per row of the M pixels formed in the second direction such that N/2 row wirings are formed to each of the two areas, totaling N row wirings in the entire effective region, and the capacitor wirings are present at a ratio of one per column of the N pixels formed in the first direction such that M capacitor wirings are formed in the entire effective region (defined as such).

Regarding claim 6, Koyama teaches in figure 6A and related text that the column wirings are present at a ratio of one per column of the N/2 pixels formed in the first direction such that M column wirings are formed to each of the two areas, totaling 2M column wirings in the entire effective region, the row wirings are present at a ratio of one per row of the M pixels formed in the second direction such that N/2 row wirings are formed to each of the two areas, totaling N row wirings in the entire effective region, and the capacitor wirings are present at a ratio of one per two columns of the N pixels formed in the first direction such that M/2 capacitor wirings are formed in the entire effective region.

Regarding claim 7, Koyama teaches in figure 6A and related text that the column wirings are present at a ratio of two per column of the N/2 pixels formed in the first direction such that 2M column wirings are formed to each of the two areas, totaling 4M column wirings in the entire effective region, the row wirings are present at a ratio of one per two rows of the M pixels formed in the second direction such that N/4 row wirings are formed to each of the two areas, totaling N/2 row wirings in the entire effective region, and the capacitor wirings are present at a ratio of one per column of the N pixels formed in the first direction such that M capacitor wirings are formed in the entire effective region.

Regarding claim 8, Koyama teaches in figures 1 and 6A and related text that one or more of the row wirings have first ends to which gate feed lines are connected, the column wirings formed in a first area of the two areas have first ends to which first source feed lines are connected, and the first ends are on the opposite side of a second area of the two areas, the column wirings formed in the second area of the two areas have first ends to which second source feed lines are connected, and the first ends of the column wirings formed in the second area are on the opposite side of the first area of the two areas, and the capacitor-connecting wiring has at least one end to which a capacitor feed line is connected.

Regarding claim 9, Koyama teaches in figure 6A and related text that the row wirings having the first ends to which the gate feed lines are connected have second ends to which gate intermediate lines are connected such that the gate intermediate lines establish connection between the gate feed lines and the row wirings to which no gate feed lines are connected.

Regarding claim 10, Koyama. teaches in figure 1 and related text that the gate feed lines are connected to gate driver output terminals, the source feed lines are connected (at least electrically connected) to source driver output terminals, and the capacitor feed line is connected to one of a common voltage output terminal (inherently therein), a capacitor voltage output terminal, and a GND terminal (inherently therein).

Regarding claim 13, Koyama teaches in figures 2A-2D and related text that the thin film transistor array comprises, in a following order: 
a layer including the source electrodes 206a, the column wirings 216, and the drain electrodes 206b, 
a gate insulating film (un-numbered), 
a layer including the gate electrodes 202 and the row wirings 212, 
an interlayer insulating film 207, 
a layer including the capacitor electrodes 210, and the capacitor wirings 203, 
a capacitor insulating film (un-numbered), and 
a layer including the pixel electrodes 210; 
the capacitor-connecting wiring (see figure 6A) is present in at least any one of: 
the layer including the capacitor electrodes, and the capacitor wirings, 
the layer including the source electrodes, the column wirings, and the drain electrodes, and 
the layer including the gate electrodes, and the row wirings; and 
the capacitor connecting-line is connected to the capacitor wirings (see figure 6A).

Regarding claim 14, Koyama teaches in figure 1 and related text that the capacitor-connecting wiring is connected to capacitor wirings via apertures 208 formed in at least either of the interlayer insulating film and the gate insulating film.

Regarding claim 17, Koyama teaches in figures 2A-2D and related text that the thin film transistor array comprises, in a following order: 
a layer including the source electrodes, the column wirings, the drain electrodes, the capacitor electrodes, and the capacitor wirings, 
a gate insulating film, 
a layer including the gate electrodes, the row wirings, and drain sub-electrodes (see figure 6A) connected to the respective drain electrodes, 
an interlayer insulating film 207, and 
a layer including the pixel electrodes 210; 
the capacitor-connecting wiring is present in at least one of: 
the layer including the source electrodes, the column wirings, the drain electrodes, the capacitor electrodes, and the capacitor wirings, and 
the layer including the gate electrodes, the row wirings, and 
the drain sub-electrodes; and the capacitor connecting-line is connected to the capacitor wirings (see figure 6A).

Regarding claim 18, Koyama teaches in figure 1 and related text that the capacitor-connecting wiring is connected to the capacitor wirings via apertures 208 formed in the gate insulating film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-E cited as being related to capacitor wirings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
12/7/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800